—Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered February 18, 1992, convicting defendant, upon a jury trial, of robbery in the first degree, and assault in the second degree, and upon his guilty plea, of attempted robbery in the second degree, and sentencing him, as a persistent felony offender, to two concurrent terms of 14 years to life for his robbery and assault convictions, and to a consecutive term of 6 years to life for the attempted robbery conviction, unanimously affirmed.
The prosecutor properly used a prior inconsistent statement to impeach defendant’s credibility because defendant previously stated that he was unemployed when arrested, but testified on direct examination that he had been employed (see, People v Wise, 46 NY2d 321). However, defendant’s prior statement as to where he lived is a collateral matter and not subject to impeachment by use of a prior inconsistent state*746ment (supra). Nevertheless, the error was harmless in view of the overwhelming proof of defendant’s guilt (People v Crimmins, 36 NY2d 230).
Contrary to defendant’s contention, the commitment sheet shows that the trial court sentenced the defendant on all counts of the indictment, as required by CPL 380.20 (compare, People v Sturgis, 69 NY2d 816). Concur—Sullivan, J. P., Carro, Kupferman, Nardelli and Tom, JJ.